DETAILED ACTION
This is on the merits of Application No. 17/020204, filed on 09/14/2020. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 states “a first stop wall… and a second stop wall”. It is unclear if this is related to the stop wall of claim 7, of which claim 8 depends, or if these are new stop walls, totaling three stop walls. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4595087 to Morisawa et al.
Morisawa discloses:
(Claim 1) A driveline system (Fig. 1), the driveline system comprising: a housing (Fig. 1 element 1); a first rotatable shaft (Fig. 1 element 4) extended along a lateral direction; a second rotatable shaft (Fig. 1 element 3) extended along the lateral direction, wherein the second rotatable shaft is separable along the lateral direction from the first rotatable shaft; and a coupling assembly (Fig. 1 elements 11, 75) moveable along the lateral direction within the housing, wherein the coupling assembly is connected to the first rotatable shaft, and further wherein the coupling assembly is selectively connectable to the second rotatable shaft (Fig. 1, Abstract, selectively engages both), wherein the coupling assembly comprises: an inner race (Fig. 1 elements 75a and 11) configured to couple with the first rotatable shaft and configured to selectively couple to the second rotatable shaft, an outer race (Fig. 1 elements 75b, 80, 71) abutting the housing (through 71), the outer race being moveable within the housing, and a rolling element (Fig. 1 75) provided between the inner race and the outer race, wherein the inner race, the outer race, and the rolling element are configured to displace together along the lateral direction relative to at least one of the first rotatable shaft or the second rotatable shaft (Col. 12 ln 26-Col. 13 ln 25, all displace together axially (lateral direction) to engage both shafts).
(Claim 2) wherein a coupling interface of the coupling assembly is defined at a portion of the first rotatable shaft, and at a portion of the second rotatable shaft at which the coupling assembly is selectively connectable (toothed connection between 11 and 9 and between 11 and 7).
(Claim 3) wherein the coupling interface of the coupling assembly comprises an engagement end at which the coupling assembly initially connects to the first rotatable shaft while selectively connected to the second rotatable shaft, and wherein the engagement end of the coupling interface of the coupling assembly has a non-flat end (See teeth 9 and 9a, chamfered edges and teeth that project, making it a non-flat end).
(Claim 4) wherein the non-flat end of the coupling interface defines an angular end (Teeth will have some amount of angle).
(Claim 5) further comprising: an actuation system (Fig. 1 elements 70, 110) connectable to the coupling assembly, wherein the actuation system is configured to provide lateral movement to the coupling assembly, and wherein the lateral movement is sufficient to selectively connect the coupling assembly to the first rotatable shaft and the second rotatable shaft (Fig. 1, Abstract, selectively engages both).
(Claim 6) wherein the housing (Fig. 1 element 1) surrounds the coupling assembly, wherein the housing surrounds at least a portion of the first rotatable shaft and a portion of the second rotatable shaft at which the coupling assembly is selectively connectable.
(Claim 7) wherein the housing comprises a stop wall (Fig. 1 element 1e) extended at least partially radially relative to the first rotatable shaft and the second rotatable shaft, and wherein the stop wall is positioned laterally next to the coupling assembly, the stop wall separated from the coupling assembly by a lateral distance corresponding at least to a distance sufficient to allow lateral movement of the coupling assembly to selectively connect to the first rotatable shaft and the second rotatable shaft (See Fig. 1, wall allows lateral movement).
(Claim 8) wherein the housing comprises a first stop wall (Fig. 1 element 1e) positioned next to a first end of the coupling assembly and a second stop wall (Fig. 1 element 120) positioned next to a second end of the coupling assembly laterally opposite of the first end, wherein a maximum lateral distance of the first stop wall and the second stop wall each correspond to a maximum lateral displacement of the coupling assembly without disengaging from both of the first rotatable shaft and the second rotatable shaft (See Fig. 1, never disengages from both).
(Claim 9) wherein a minimum lateral distance of at least one of the first stop wall or the second stop wall corresponds to a minimum lateral displacement of the coupling assembly to engage both of the first rotatable shaft and the second rotatable shaft (See Fig. 1, never disengages from both).
(Claim 10) wherein the coupling interface defines a geared spline (Fig. 1, see geared spline connection between 11 and 7 and between 11 and 9).
(Claim 11) wherein the coupling interface defines a key joint or a single geared spline (Fig. 1, see single geared spline connection between 11 and 7 and between 11 and 9).
(Claim 12) An apparatus, the apparatus comprising: a housing (1) a first component (3) providing torque via an output shaft; a second component (4) receiving torque via an input shaft; and a coupling assembly (Fig. 1 elements 11, 75) moveable along a lateral direction within the housing, wherein the coupling assembly is connected to one of the output shaft or the input shaft, and further wherein the coupling assembly is selectively connectable to the other of the output shaft or the input shaft (Fig. 1, Abstract, selectively engages both) wherein the coupling assembly comprises: an inner race (75a, 11) configured to couple with the input shaft or the output shaft (See Fig. 1) and configured to selectively couple to the input shaft or the output shaft (See abstract), an outer race (75b, 80, 71) abutting the housing, the outer race being moveable within the housing, and a rolling element (75) provided between the inner race and the outer race, wherein the inner race, the outer race, and the rolling element are configured to displace together along the lateral direction relative to at least one of the input shaft or the output shaft (Col. 12 ln 26-Col. 13 ln 25, all displace together axially (lateral direction) to engage both shafts).
(Claim 13) wherein the first component comprises a torque system, wherein the torque system comprises one or more of a heat engine, a turbo machine, or an electric machine (Column 7 ln 17, engine).
(Claim 14) wherein the housing (1) surrounds the coupling assembly, wherein the housing surrounds at least a portion of the first component and a portion of the second component at which the coupling assembly is selectively connectable (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over DE102017123373 to Quast in view of Morisawa.
	Quast discloses:
(Claim 15) A torque system, the torque system comprising: a housing (1A) a rotatable output shaft (31’) extended along a lateral direction, wherein the rotatable output shaft is connected to a turbine assembly (Fig. 1); a rotatable input shaft (31”) extended along the lateral direction, wherein the rotatable input shaft is separable along the lateral direction from the rotatable output shaft; and an assembly (1) moveable along the lateral direction, wherein the assembly is connected to one of the rotatable input shaft or the rotatable output shaft (Fig. 3B), and further wherein the assembly is selectively connectable to the other of the rotatable input shaft or the rotatable output shaft (Fig. 3A).
(Claim 16) wherein a coupling interface (interface between 4 and teeth of 31’ and 31”) is defined at a portion of the rotatable input shaft and a portion of the rotatable output shaft at which the assembly is selectively connectable, and further wherein the coupling interface is defined at a housing (1A) surrounding the assembly at least at a portion of the rotatable input shaft and the rotatable output shaft corresponding to the coupling interface at the portion of the rotatable input shaft and the portion of the rotatable output shaft at which the assembly is selectively connectable (See Figs. 3A and 3B).
(Claim 18) further comprising: an actuation system (2) connectable to the outer race of the bearing assembly (1A), wherein the actuation system is configured to displace the bearing assembly along the lateral direction to provide a lateral displacement, and wherein the lateral displacement selectively connects the assembly to both the rotatable input shaft and the rotatable output shaft (Fig. 3A and 3B).
(Claim 19) further comprising: a gear assembly (see Fig. 2 element 14 as applied to Fig. 3A and 3B) comprising the rotatable input shaft, wherein the gear assembly is selectively connectable to the rotatable output shaft via the assembly.
(Claim 20) wherein the gear assembly comprises an accessory gear assembly, a main gearbox, a power gearbox, a main rotor, a tail rotor, or a transmission assembly (see Fig. 2 element 14 as applied to Fig. 3A and 3B).
Quast does not disclose:
the assembly being a bearing assembly.
(Claim 15) wherein the bearing assembly comprises: an inner race configured to couple with the rotatable output shaft and configured to selectively couple to the rotatable input shaft or the rotatable output shaft, an outer race abutting the housing, the outer race being moveable within the housing, and a rolling element provided between the inner race and the outer race, wherein the inner race, the outer race, and the rolling element are configured to displace together along the lateral direction relative to at least one of the rotatable input shaft or the rotatable output shaft.
(Claim 17) wherein the rolling element configured to transfer loads along one or more of the lateral direction, a radial direction perpendicular to the lateral direction, or combinations thereof.
Morisawa teaches:
a bearing assembly actuating between two shafts (see Fig. 1 element 75).
(Claim 15) wherein the coupling assembly comprises: an inner race (75a, 11) configured to couple with the input shaft or the output shaft (See Fig. 1) and configured to selectively couple to the input shaft or the output shaft (See abstract), an outer race (75b, 80, 71) abutting the housing, the outer race being moveable within the housing, and a rolling element (75) provided between the inner race and the outer race, wherein the inner race, the outer race, and the rolling element are configured to displace together along the lateral direction relative to at least one of the input shaft or the output shaft (Col. 12 ln 26-Col. 13 ln 25, all displace together axially (lateral direction) to engage both shafts).
(Claim 17) wherein the rolling element configured to transfer loads along one or more of the lateral direction, a radial direction perpendicular to the lateral direction, or combinations thereof (Col. 12 ln 26-Col. 13 ln 25, all displace together axially (lateral direction) to engage both shafts).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the structure of Quast to use the bearing assembly of Morisawa in order to help mitigate the forces applied to the actuator when shifting. As the inner race will rotate and the outer race is attached to a non-rotating component, the use of a bearing will help mitigate the rotational forces being applied.


	Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. 
Regarding the 112(b) rejection, the amendment to claim 8 is still unclear as stated above.
Regarding Morisawa, applicant argues that the components “are not configured to displace together along the lateral direction relative to at least one of the first rotatable shaft or the second rotatable shaft.” However, as disclosed in Col. 12 ln 26-Col. 13 ln 25, drive member 80 holds, via the ball bearing 75, the sleeve member 11 in the position shown in Fig. 1. In order from this state to engage the four wheel drive operational mode in which the rear wheels also are powered, the pressure chamber 70 is supplied with pressurized hydraulic fluid via the means for doing so not shown in the figures, and this causes the annular piston 71 to be pushed to the left in FIG. 1 in a progressive manner. The drive member 80 is moved to the left in FIG. 1 together with the piston 71 by substantially the same amount, with the sleeve member 11 being likewise moved by substantially the same amount to the left in the figure by being pushed by the drive member 80 via the ball bearing 75, which is well able to transmit such axial pushing. As this occurs, since the sleeve member 11 is held from the drive member 80 via the ball bearing which supports it uniformly around its entire circumference, the sleeve member 11 is moved while being held straight. Therefore, Morisawa is configured to displace together along the lateral (axial) direction relative to at least one of the first rotatable shaft or the second rotatable shaft in order for the invention to work. If these components did not move laterally to engage the shaft, the clutch would not engage the second shaft in order to impart rotation. Applicant further argues that “there is no space for a lateral move of the inner and outer race and ball bearing in Morisawa.” Again, in order for Morisawa to function, there must be a lateral move of both the inner and outer race in order for the clutch to engage the second shaft. It is unclear what applicant is trying to argue by pointing out the radial gap that absorbs misalignment. This radial gap does not prevent the bearing from moving in a lateral direction. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659